Appeal by defendant from a judgment of the County Court, Kings County, rendered June 29, 1960, on his plea of guilty, convicting him of attempted possession of a dangerous weapon as a felony (Penal Law, § 1897, subd. 4), and sentencing him as a third felony offender to serve a term of three and one-half to seven years. The appeal is taken solely upon the ground of exeessiveness of the sentence. Judgment modified on the facts by reducing the sentence to a term of one year and nine months to seven years. As so modified, judgment affirmed. In our opinion, under all the circumstances disclosed, the sentence was excessive. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.